Exhibit 99.1 Investor / Media contact: Traci Bolte 513.397.1195 traci.bolte@cinbell.com Cincinnati Bell Inc. Reports Year-Over-Year Growth in Second Quarter of 2007 Solid second quarter performance led by Wireless service revenue growth of 13 percent and a 129 percent increase in Wireless operating income CINCINNATI– August 2, 2007 – Cincinnati Bell Inc. (NYSE:CBB) today reported results for the second quarter of 2007 including revenue of $329 million, up 2 percent year-over-year, and operating income of $81 million.Net income was $24 million, or 8 cents per diluted share compared to $24 million or 9 cents per diluted share in the second quarter of 2006.Excluding special items, net income and earnings per share increased 7 percent and 6 percent, respectively.Adjusted earnings before interest, taxes, depreciation and amortization2 (EBITDA) equaled $118 million, up $2 million, or 2 percent from a year ago. “By focusing on consistent execution of our strategy, Cincinnati Bell achieved year-over-year and sequential revenue increases in our key growth areas of Wireless, DSL and DataCenter and Managed Services.This led to the company’s EBITDA growth in the quarter,” said Jack Cassidy, president and chief executive officer of Cincinnati Bell Inc.“In addition, we once again maintained our competitive edge in the market with the launch of our converged wireless and Wireless Internet (WiFi) service known as CB Home Run.” Second Quarter Highlights · Revenue totaled $329 million in the second quarter, up 2 percent from a year ago. Increased Wireless, DSL, and Data Center and Managed Services revenue more than offset a decline in Wireline voice revenue. · Wireless service revenue reached $67 million, up $8 million or 13 percent from the second quarter of 2006.Operating income of $10 million in the second quarter of 2007 more than doubled compared to the prior year.The Wireless EBITDA margin continued to expand and reached 27 percent, up 7 points from a year ago. 1 · In the Technology Solutions segment, operating income of $4 million in the second quarter of 2007 increased 5 percent compared to the prior year.Adjusted EBITDA increased 15 percent primarily due to the growth of Data Center and Managed Services revenue, which increased 36 percent compared to a year ago. At the end of the second quarter, the company began billing its newly constructed 20,000 square feet of data center capacity.Total billable capacity now equals 111,000 square feet and is 96 percent utilized. · Year-over-year DSL subscriber growth equaled 20 percent and churn remained below 2 percent.DSL penetration of in-territory consumer primary access lines reached 38 percent, up 9 percentage points. · On June 18, Cincinnati Bell became the first carrier to commercially launch converged wireless/WiFi service in Greater Cincinnati and Dayton.Known as CB Home Run, the service provides enhanced in-building mobile phone reception by leveraging the capacity and quality of Cincinnati Bell’s broadband network. · Quarterly free cash flow3 was $38 million, down $14 million from the prior year due primarily to $16 million of capital expenditures related to the construction of additional data center capacity.Capital expenditures in the quarter equaled $48 million, up $9 million from the second quarter of 2006.The company used its free cash flow to reduce debt to approximately $1.96 billion. “Cincinnati Bell delivered another solid quarter,” said Brian Ross, chief financial officer.“Revenue and EBITDA increased and we continued to generate strong cash flow to reduce debt.We also continued to invest prudently in data center growth as evidenced by completing and immediately billing new raised floor capacity in the quarter.” Wireline Segment The Wireline segment produced quarterly revenue of $204 million, comparable to the second quarter of 2006.Increased data, long distance and expansion market voice revenue largely offset lower local voice revenue in the company’s traditional operating area.Operating income totaled $72 million, down $6 million from the second quarter of 2006 primarily due to higher expenses related to growth in expansion markets.Adjusted EBITDA for the Wireline segment totaled $98 million, down $6 million from a year ago. Year-over-year total access line loss in the second quarter was 5.4 percent. Expansion market access lines grew 29 percent, which helped to offset the loss of in-territory consumer access lines. In the second quarter, Cincinnati Bell changed its segment reporting by creating a new Wireline segment and eliminating its Broadband segment, which no longer has operating activity.The Wireline segment includes results from local, long distance, security monitoring and public payphone services, which the company previously reported in the Local and the Other segments.The remaining liabilities associated with the former broadband operations are now included in Corporate activities. 2 Wireless Services Quarterly revenue from the Wireless segment increased 11 percent to $74 million and operating income equaled $10 million, up $6 million from a year ago, primarily due to an $8 million increase in service revenue.Adjusted EBITDA was $20 million, up $6 million compared with the second quarter of 2006, while adjusted EBITDA margin expanded 7 points to 27 percent. Postpaid net activations in the quarter were 7,000 compared with 12,000 in the second quarter of 2006, which was when Cincinnati Bell Wireless completed its TDMA network migration.Continued improvement in network quality and customer value resulted in reduced postpaid churn of 1.5 percent in the second quarter of 2007 compared to 1.6 percent last year.Quarterly postpaid average revenue per user (ARPU) totaled $47.78.Prepaid net activations improved by 9,000 and prepaid ARPU of $22.44 increased 8 percent year-over-year driven in part by a 19 percent increase in data ARPU. Technology Solutions The Technology Solutions segment produced revenue of $58 million, a decrease of 1 percent from a year ago.Data Center and Managed Services revenue increased $4 million, a 36 percent increase compared to the second quarter of 2006, and largely offset lower sales of hardware and related equipment.Operating income totaled $4 million, up 5 percent from a year ago, due to Data Center and Managed Services growth partially offset by increased depreciation to support the expanded data center operations.Adjusted EBITDA was $6 million, up 15 percent from the second quarter of 2006. Billable data center capacity increased by 22 percent to 111,000 square feet compared to the end of the first quarter of 2007.Utilization of billable capacity increased to 96 percent at the end of the second quarter as Cincinnati Bell began billing for its newly commissioned 20,000 square feet of capacity.Approximately 70,000 square feet of new data center capacity remains under construction. 3 2007 Guidance Cincinnati Bell confirms its 2007 guidance: Category 2007 Guidance Revenue Approximately $1.3 billion Adjusted EBITDA2 Approximately $465 million Capital Expenditures Approximately 19 percent of revenue Free Cash Flow3 Approximately $50 million Conference Call/Webcast Cincinnati Bell will host a conference call today at 10:00 a.m. (ET) to discuss its results for the second quarter of 2007. A live webcast of the call will be available via the Investor Relations section of www.cincinnatibell.com. The conference call dial-in number is 866.278.7926. International callers may dial 904.596.2360. A taped replay call will be available one hour after the conclusion of the teleconference until 5:00 p.m. (ET) on August 23, 2007. For U.S. callers, the replay will be available at 888.284.7564. For international callers, the replay will be available at 904.596.3174. The replay reference number is 217375. An archived version of the webcast will also be available in the Investor Relations section of www.cincinnatibell.com. Safe Harbor Note Certain of the statements and predictions contained in this release constitute forward-looking statements within the meaning of the Private Securities Litigation Reform Act. In particular, statements, projections or estimates that include or reference the words “believes,” “anticipates,” “plans,” “intends,” “expects,” “will,” or any similar expression fall within the safe harbor for forward-looking statements contained in the Reform Act. Actual results or outcomes may differ materially from those indicated or suggested by any such forward-looking statement for a variety of reasons, including, but not limited to: Cincinnati Bell’s ability to maintain its market position in communications services, including wireless, wireline and internet services; general economic trends affecting the purchase or supply of telecommunication services; world and national events that may affect the ability to provide services; changes in the regulatory environment; any rulings, orders or decrees that may be issued by any court or arbitrator; restrictions imposed under various credit facilities and debt instruments; work stoppages caused by labor disputes; and Cincinnati Bell’s ability to develop and launch new products and services. More information on potential risks and uncertainties is available in recent filings with the Securities and Exchange Commission, including Cincinnati Bell’s Form 10-K report, Form 10-Q reports and Form 8-K reports. The forward-looking statements included in this release represent company estimates as of August 2, 2007. Cincinnati Bell anticipates that subsequent events and developments will cause its estimates to change. 4 Use of Non-GAAP Financial Measures This press release contains information about net income excluding special items, free cash flow, and adjusted earnings before interest, taxes, depreciation and amortization (adjusted EBITDA). These are non-GAAP financial measures used by Cincinnati Bell management when evaluating results of operations and cash flow. Management believes these measures also provide users of the financial statements with additional and useful comparisons of current results of operations and cash flows with past and future periods. Non-GAAP financial measures should not be construed as being more important than comparable GAAP measures. Detailed reconciliations of net income excluding special items, adjusted EBITDA, and free cash flow to comparable GAAP financial measures have been included in the tables distributed with this release and are available in the Investor Relations section of www.cincinnatibell.com. 1Net income excluding special items provides a useful measure of operating performance.Net income excluding special items should not be considered as an alternative to comparable GAAP measures of profitability and may not be comparable with net income excluding special items as defined by other companies. 2Adjusted EBITDA provides a useful measure of operational performance. The company defines adjusted EBITDA as GAAP Operating Income plus depreciation, amortization, restructuring charges, asset impairments and other special items. Adjusted EBITDA should not be considered as an alternative to comparable GAAP measures of profitability and may not be comparable with adjusted EBITDA as defined by other companies. 3
